 
Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.
 
AZURRX BIOPHARMA, INC.
 
Senior Convertible Promissory Note
 
 Principal Sum (U.S.): [$_____]  

 Issuance Date: December __, 2019
 No.: N-______   

 Maturity Date: September__, 2020

 
 
FOR VALUE RECEIVED, the undersigned, AzurRx BioPharma, Inc., a Delaware
corporation (the “Company”), hereby promises to pay to the order of ___________,
or any future permitted holder of this Senior Convertible Promissory Note (the
“Holder”), at the principal office of the Holder set forth herein, or at such
other place as the holder may designate in writing to the Company, the principal
sum of ________ Dollars ($______) or such other amount as may be outstanding
hereunder, together with all accrued but unpaid interest, shall be paid as
provided in this Senior Convertible Promissory Note (the “Note”). Each
capitalized term used herein, and not otherwise defined, shall have the meaning
ascribed thereto in that certain Convertible Note and Warrant Purchase
Agreement, dated as of the Issuance Date, pursuant to which this Note was
originally issued (the “Purchase Agreement”).
 
1. Ranking and Security.
 
(a) This Note shall be rank pari passu in right of repayment with respect to
certain other promissory notes of the Company, if issued, of like tenor herewith
(the “Other Notes”), in an aggregate principal amount not to exceed $8,000,000,
inclusive of this Note (this Note together with the Other Notes shall be
referred to as the “Notes”). The obligations of the Company under the Notes
shall rank senior with respect to any and all Indebtedness incurred as of or
following the Issuance Date. The Company may not redeem, declare or pay any
dividends (whether in cash, stock or any combination thereof), or otherwise make
any distributions with respect to any class or series of capital stock of the
Company, or prepay any outstanding indebtedness, exclusive of the Other Notes,
while the Notes are outstanding without the written consent from Holder(s)
representing at least two-thirds (2/3rds) of the then-outstanding aggregate
principal amount of the Notes.
 
(b) So long as the Company shall have any obligation under the Notes, the
Company shall not (directly or indirectly through any Subsidiary or affiliate)
incur or suffer to exist or guarantee any Indebtedness that is senior to or pari
passu with (in priority of payment and performance) the Company’s obligations
hereunder. As used in this Section 1(b), the term “Company” means the Company
and any subsidiary of the Company. As used herein, the term “Indebtedness” means
(i) all indebtedness of the Company for borrowed money or for the deferred
purchase price of property or services, including any type of letters of credit,
but not including deferred purchase price obligations in place as of the
Issuance Date and as disclosed in the Commission Documents or obligations to
trade creditors incurred in the ordinary course of business, (ii) all
obligations of the Company evidenced by notes, bonds, debentures or other
similar instruments, (iii) purchase money indebtedness hereafter incurred by the
Company to finance the purchase of fixed or capital assets, including all
capital lease obligations of the Company which do not exceed the purchase price
of the assets funded, (iv) all guarantee obligations of the Company in respect
of obligations of the kind referred to in clauses (i) through (iii) above that
the Company would not be permitted to incur or enter into, and (v) all
obligations of the kind referred to in clauses (i) through (iv) above that the
Company is not permitted to incur or enter into that are secured and/or
unsecured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured and/or unsecured by) any lien or
encumbrance on property (including accounts and contract rights) owned by the
Company, whether or not the Company has assumed or become liable for the payment
of such obligation.
 
 


-1-

 
 
2. Maturity/Principal and Interest Payments. The outstanding principal balance
of this Note together with all accrued but unpaid interest hereunder (the
“Outstanding Balance”) shall be due and payable on September__, 2020 (the
“Maturity Date”). The Notes shall accrue interest equal to nine percent (9%) per
annum. Interest on the outstanding principal balance of the Note shall be
computed on the basis of the actual number of days elapsed and a year of three
hundred and sixty-five (365) days and shall be payable in cash. Prepayment of
the principal and accrued interest under this Note shall be permitted at any
time and from time to time, without penalty.
 
3. Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.
 
4. Voluntary Conversion; Reservation of Conversion Shares.
 
(a) Subject to the terms and conditions of this Section 4, the Holder shall have
the right, at the Holder’s option, to convert the Outstanding Balance (the
“Conversion Option”) into that number of fully paid and non-assessable shares of
the Company’s common stock, par value $0.0001 per share (“Common Stock”) as is
determined in accordance with the following formula (the “Conversion Shares”):
(the Outstanding Balance as of the date of the exercise of the Conversion
Option) / [__] (the “Conversion Price”). If the Holder desires to exercise the
Conversion Option, the Holder shall, by personal delivery or
nationally-recognized overnight carrier, surrender the original of this Note and
give written notice to the Company (the “Conversion Notice”), which Conversion
Notice shall (a) state the Holder’s election to exercise the Conversion Option,
and (b) provide for a representation and warranty of the Holder to the Company
that, as of the date of the Conversion Notice, the Holder has not assigned or
otherwise transferred all or any portion of the Holder’s rights under this Note
to any third parties. The Company shall, as soon as practicable thereafter,
issue and deliver to the Holder the number of Conversion Shares to which the
Holder shall be entitled upon exercise of the Conversion Option.
 
(b) In lieu of delivering physical certificates representing the Conversion
Shares issuable upon conversion hereof, provided the Company is participating in
the Depository Trust Company (“DTC”) Fast Automated Securities Transfer or
Deposit/Withdrawal at Custodian programs, upon request of the Holder and its
compliance with the provisions contained in Section 4(a) and in this Section
4(b), the Company shall use its best efforts to cause its transfer agent to
electronically transmit the Conversion Shares issuable upon conversion hereof to
the Holder by crediting the account of Holder’s Prime Broker with DTC through
its Deposit Withdrawal Agent Commission system.
 
(c) The Company covenants that at all times until this Note is satisfied in
full, the Company will reserve from its authorized and unissued Common Stock a
sufficient number of shares, free from preemptive rights, to provide for the
issuance of a number of Conversion Shares equal to the number of Conversion
Shares issuable upon the full conversion of this Note (assuming no payment of
Outstanding Balance) as of any issue date (taking into consideration any
adjustments to the Conversion Price pursuant to Section 5 hereof or otherwise)
(the “Reserved Amount”). In the event that the Company shall be unable to
reserve the entirety of the Reserved Amount (the “Reserve Amount Failure”), the
Company shall promptly take all actions necessary to increase its authorized
share capital to accommodate the Reserved Amount (the “Authorized Share
Increase”), including without limitation, all board of directors actions and
approvals and promptly (but no less than sixty (60) days following the calling
and holding a special meeting of its shareholders no more than sixty (60) days
following the Reserve Amount Failure to seek approval of the Authorized Share
Increase via the solicitation of proxies. Notwithstanding the foregoing, in no
event shall the Reserved Amount be lower than the initial Reserved Amount,
regardless of any prior conversions. The Company represents that upon issuance,
the Conversion Shares will be duly and validly issued, fully paid and
non-assessable. In addition, if the Company shall issue any securities or make
any change to its capital structure which would change the number of Conversion
Shares into which this Note shall be convertible at the then current Conversion
Price, the Company shall at the same time make proper provision so that
thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of this
Note. The Company (i) acknowledges that it has irrevocably instructed its
transfer agent to issue certificates for the Conversion Shares or instructions
to have the Conversion Shares issued as contemplated by Section 4(b) hereof, and
(ii) agrees that its issuance of this Note shall constitute full authority to
its officers and agents who are charged with the duty of executing stock
certificates or cause the Company to electronically issue shares of Common Stock
to execute and issue the necessary certificates for the Conversion Shares or
cause the Conversion Shares to be issued as contemplated by Section 4(b) hereof
in accordance with the terms and conditions of this Note.
 
 
 

-2-

 
 
5. Adjustment of Conversion Price.
 
(a) The Conversion Price shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 5; provided, however,
that notwithstanding the provisions of this Section 5, the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all amounts of Common Stock
that have been reserved for issue upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock. If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to make any adjustment, the Company shall use
its commercially best efforts to obtain the necessary stockholder consent to
increase the authorized number of shares of Common Stock to make such an
adjustment pursuant to this Section 5.
 
(i) Subdivision or Combination of Stock. In case the Company shall at any time
subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision shall be
proportionately reduced, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Conversion Price in effect immediately prior to such combination shall be
proportionately increased. The Conversion Price shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 5.
 
(ii) Dividends in Stock, Property, Reclassification. If at any time, or from
time to time, all of the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the conversion of this Note) shall
have received or become entitled to receive, without payment therefore:
 
(A) any shares of stock or other securities that are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or
 
(B) additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 5(a)(i)
above), then and in each such case, the Conversion Price shall be adjusted
proportionately, and the Holder hereof shall, upon the conversion of this Note,
be entitled to receive, in addition to the number of shares of Common Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to above) that such Holder would hold on the date of such
conversion had such Holder been the holder of record of such Common Stock as of
the date on which holders of Common Stock received or became entitled to receive
such shares or all other additional stock and other securities and property. The
Conversion Price shall be readjusted in the same manner upon the happening of
any successive event or events described in this Section 5(a)(ii).
 
 
 

-3-

 
 
(iii) Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities, or other assets or property (an “Organic Change”),
then, as a condition of such Organic Change, lawful and adequate provisions
shall be made by the Company whereby the Holder hereof shall thereafter have the
right to purchase and receive (in lieu of the shares of the Common Stock of the
Company immediately theretofore purchasable and receivable upon the conversion
of the rights represented by this Note) such shares of stock, securities or
other assets or property as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such stock immediately theretofore purchasable and
receivable assuming the full exercise of the rights represented by this Note. In
the event of any Organic Change, appropriate provision shall be made by the
Company with respect to the rights and interests of the Holder of this Note to
the end that the provisions hereof (including, without limitation, provisions
for adjustments of the Conversion Price and of the number of shares receivable
upon the conversion of this Note) shall thereafter be applicable, in relation to
any shares of stock, securities or assets thereafter deliverable upon the
conversion hereof. The Company will not effect any such consolidation, merger or
sale unless, prior to the consummation thereof, the successor corporation (if
other than the Company) resulting from such consolidation or merger or the
corporation purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase. If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least ten
(10) calendar days before the effective date of the Organic Change, a notice
stating the date on which such Organic Change is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares for securities, cash, or
other property delivered upon such Organic Change; provided, however, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Note during the 10-day
period commencing on the date of such notice to the effective date of the event
triggering such notice. In any event, the successor corporation (if other than
the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or assets even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.
 
(b) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 5, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Note a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall promptly furnish or cause
to be furnished to such Holder a like certificate setting forth such adjustments
and readjustments and the Conversion Price.
 
(c) Certain Events. If any event occurs as to which the other provisions of this
Section 5 are not strictly applicable but the lack of any adjustment would not
fairly protect the conversion rights of the Holder under this Note in accordance
with the basic intent and principles of such provisions, or if strictly
applicable would not fairly protect the conversion rights of the Holder under
this Note in accordance with the basic intent and principles of such provisions,
then the Company’s Board of Directors will, in good faith, make an appropriate
adjustment to protect the rights of the Holder; provided, that no such
adjustment pursuant to this Section 5 will increase the Conversion Price as
otherwise determined pursuant to this Section 5.
 
 
 

-4-

 
 
6. Events of Default. The occurrence of any of the following events shall be an
“Event of Default” under this Note:
 
(a) the Company shall fail to make the payment of any amount of any principal
outstanding for a period of ten (10) business days after the date such payment
shall become due and payable hereunder; or
 
(b) the Company shall fail to make the payment of any amount of any interest for
a period of ten (10) business days after the date such interest shall become due
and payable hereunder; or
 
(c) the Company shall default in the payment of any Indebtedness equal to or in
excess of $250,000 (other than the Indebtedness hereunder) at its stated
maturity or payment date, whether such Indebtedness now exists or shall
hereinafter be created, and such default is evidenced by a notice of default
delivered to the Company by the holder of such Indebtedness, and such
Indebtedness has not been discharged in full or such payment has not been
stayed, rescinded, annulled or cured within thirty (30) days following the
delivery of such notice of default; or
 
(d) A judgment or order for the payment of money shall be rendered against the
Company or any of its subsidiaries in excess of $250,000 in the aggregate (net
of any applicable insurance coverage) for all such judgments or orders against
all such persons (treating any deductibles, self-insurance or retention as not
so covered) that shall not be discharged, and all such judgments and orders
remain outstanding, and there shall be any period of sixty (60) consecutive days
following entry of the judgment or order in excess of $250,000 or the judgment
or order which causes the aggregate amount described above to exceed $250,000
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(e) the Company shall breach any material agreement, covenant or other material
term or condition contained in this Note, the Purchase Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith; or
 
(f) the Company shall fail to maintain the listing of the Common Stock on at
least one of the Over the Counter Bulletin Board, the OTCQB Market, any level of
the OTC Markets, or any level of the Nasdaq Stock Market; or
 
(g) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”) or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors’ rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or
 
(h) a proceeding or case shall be commenced in respect of the Company or any of
its subsidiaries without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days.
 
 
 

-5-

 
 
7. Remedies Upon An Event of Default. If an Event of Default shall have occurred
and shall be continuing, the Holder of this Note may at any time at its option,
(a) declare the entire unpaid principal balance of this Note, together with all
interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable; provided, however, that upon the occurrence
of an Event of Default described in (i) Sections 6(g) and (h), without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Company, the outstanding principal
balance and accrued interest hereunder shall be automatically due and payable,
and (ii) Sections 6(a) through (f), the Holder may exercise or otherwise enforce
any one or more of the Holder’s rights, powers, privileges, remedies and
interests under this Note or applicable law. No course of delay on the part of
the Holder shall operate as a waiver thereof or otherwise prejudice the right of
the Holder. No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise. Notwithstanding the foregoing, Holder agrees that its rights and
remedies hereunder are limited to receipt of cash or shares of the Company’s
equity securities, at the Holder’s option, in the amounts described herein.
 
8. Replacement. Upon receipt by the Company of (i) evidence of the loss, theft,
destruction or mutilation of any Note and (ii) (y) in the case of loss, theft or
destruction, of indemnity (without any bond or other security) reasonably
satisfactory to the Company, or (z) in the case of mutilation, the Note
(surrendered for cancellation), the Company shall execute and deliver a new Note
of like tenor and date. However, the Company shall not be obligated to reissue
such lost, stolen, destroyed or mutilated Note if the Holder contemporaneously
requests the Company to convert such Note.
 
9. Parties in Interest. This Note shall be binding upon the Company and its
successors and assigns and the terms hereof shall inure to the benefit of the
Holder and its successors and permitted assigns.
 
10. Amendments. This Note may not be modified or amended in any manner except in
writing executed by the Company and the Holder.
 
11. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The Company will give written notice to the Holder at least thirty (30) days
prior to the date on which the Company closes its books or takes a record (x)
with respect to any dividend or distribution upon the common stock of the
Company, (y) with respect to any pro rata subscription offer to holders of
common stock of the Company or (z) for determining rights to vote with respect
to a major transaction for which shareholder approval is required under Delaware
law, dissolution, liquidation or winding-up and in no event shall such notice be
provided to such holder prior to such information being made known to the
public. The Company will also give written notice to the Holder at least twenty
(20) days prior to the date on which dissolution, liquidation or winding-up will
take place and in no event shall such notice be provided to the Holder prior to
such information being made known to the public.
 
Address of the Holder:  

 

Attention: ___________
Tel. No.:
Tel. Fax No.
 
Address of the Company:
AzurRx BioPharma, Inc.
760 Parkside Avenue
Downstate Biotechnology Incubator, Suite 304
Brooklyn, NY 11226
Attention: James Sapirstein, Chief Executive Officer
Email: jsapirstein@azurrx.com
Tel. No.: 646-699-7855
 
 
 

-6-

 
 
12. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to the
choice of law provisions. This Note shall not be interpreted or construed with
any presumption against the party causing this Note to be drafted.
 
13. Headings. Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.
 
14. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Holder and that the
remedy at law for any such breach may be inadequate. Therefore, the Company
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
15. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
16. Enforcement Expenses. The Company agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys’
fees and expenses.
 
17. Binding Effect. The obligations of the Company and the Holder set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof.
 
18. Compliance with Securities Laws. The Holder of this Note acknowledges that
this Note is being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.”
 
19. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
 
 

-7-

 
 
20. Consent to Jurisdiction. Each of the Company and the Holder (i) hereby
irrevocably submits to the jurisdiction of the state and federal courts in the
State of New York for the purposes of any suit, action or proceeding arising out
of or relating to this Note and (ii) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Each of the Company and the Holder consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address set forth in Section 11 hereof and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 20 shall affect or limit any right to serve
process in any other manner permitted by law.
 
21. Company Waivers. Except as otherwise specifically provided herein, the
Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.
 
(a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.
 
(b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
[Remainder of Page Intentionally Left Blank]
 
 


-8-

 
 
IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.
 
AZURRX BIOPHARMA, INC.
 
By:                                                                
James Sapirstein
Chief Executive Officer
 
 
[Signature Page to Note]


-9-
